Citation Nr: 9926672	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  93-24 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	William Michael White, 
Attorney



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
February 1950 and from February 1951 to January 1958.  

This matter originates from an April 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant appealed the denial to the 
Board of Veterans' Appeals (Board), which in October 1995 
remanded the case to the RO for additional development.  
Following the requested development, the RO continued its 
previous denial of the claimed benefit.  The Board in a 
decision dated in February 1998 upheld the RO's denial of 
service connection for cause of death.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order dated in 
March 1999, the Court granted a joint motion to vacate the 
Board's decision, stay further proceedings, and remand the 
matter to the Board for further adjudication consistent with 
the joint motion.  Copies of the Court's Order and the joint 
motion have been placed in the claims file.  

In July 1999, the Board wrote to the attorney-representative 
and afforded him the opportunity to submit additional 
argument and evidence in support of the appellant's appeal.  
The attorney-representative responded the following month, 
including a copy of the joint motion and requesting that the 
matter be remanded to the RO as expeditiously as possible for 
additional development.  The attorney-representative noted 
that at that point, additional evidence would be submitted 
for initial RO consideration.  See 38 C.F.R. § 20.1304 
(1998).  



REMAND

The record shows that the veteran was discharged from service 
because of severe chronic anxiety neurosis.  

The record further shows that the veteran died at Mount 
Clemens General Hospital, Mount Clemens, Michigan, in 
February 1993 at the age of 64.  The cause of death, as 
reported on the Certificate of death, was sepsis due to 
bilateral pneumonia as a consequence of chronic obstructive 
lung disease due to malnutrition.  No other significant 
conditions contributing to death were listed.  An autopsy was 
not performed.  

During the veteran's life, service connection was in effect 
for generalized anxiety disorder (anxiety neurosis), which 
had been rated as 50 percent disabling under Diagnostic Code 
9400 since December 1, 1982.  His nonservice-connected 
disabilities included organic brain syndrome secondary to 
cerebrovascular accident, chronic obstructive pulmonary 
disease (COPD), essential hypertension, alcohol abuse, and 
chronic anemia.  

The veteran's service medical records show that the veteran 
complained of not being able to eat or sleep for the previous 
10 to 11 months when seen at a service clinic in December 
1953.  It was reported at that time that he had been restless 
and nervous for many months and that he felt as though he 
were getting worse - "losing wgt. etc."  The service 
medical records for the second period of service are replete 
with indications of an anxiety disorder.  He was noted to be 
slightly underweight when examined for reenlistment in 
January 1955.  A consultation in March 1957 stated that the 
veteran "has anorexia with stable weight (starts shaking 
when eating time comes around)".  When he was 
psychiatrically evaluated in April 1957, it was noted that 
the veteran reported many neurotic symptoms, including weight 
loss.  

The service medical records also show that when the veteran 
was seen at emergency sick call in April 1957, he complained 
of a "nervous attack" and appeared "rather agitated."  It 
was reported that he was chain smoking.  The diagnosis was 
anxiety reaction.  

When examined on admission to a service hospital in May 1959 
for psychiatric observation, schizophrenia was suspected.  
However, the diagnosis of psychiatric disability that was 
entered following a physical evaluation board did not confirm 
a diagnosis of schizophrenia, nor was malnutrition among the 
symptoms of the psychiatric illness for which he was 
separated from service.  

Although chest X-rays during service are essentially negative 
for indications of chronic lung disease, a chest X-ray taken 
in March 1957 visualized diaphragms that were depressed 
bilaterally.  The radiologist's impressions included 
"Empysema".  

Although the veteran was noted to be underweight when 
initially examined by VA in March 1959, malnutrition was not 
diagnosed, nor was any other organic disability found, except 
for dental problems that persisted over the years.  A chest 
X-ray was normal.  The record thereafter shows multiple VA 
hospitalizations for treatment of anxiety reaction, but 
organic disability of the type noted on his death certificate 
was not shown for a number of years following his final 
separation from service.  VA examinations over the years were 
likewise negative for evidence of organic disorders until 
March 1965, when a special psychiatric examination revealed 
the veteran's statement that his appetite was very poor, that 
he was never hungry, and that he would eat a few spoonfuls of 
food, "but that's about all."  Chest X-rays in March 1965 
also revealed minimal diffused pulmonary emphysema but were 
otherwise negative.  

In a rating decision dated in February 1966, the veteran's 
anxiety reaction was rated as 70 percent disabling under 
Diagnostic Code 9400, and he was found to be unemployable, 
effective from November 1965.  

When hospitalized by VA in June and July 1973, it was 
reported that the veteran gave a history of having sustained 
a stroke in 1970.  He indicated that he was unable to work.  

A rating decision dated in January 1981 reduced the veteran's 
evaluation to 50 percent and terminated his total 
compensation rating based on unemployability, both actions 
effective from February 1981.  A rating decision dated in May 
1981, following a VA examination, restored the 70 percent 
evaluation.  A rating decision dated in September 1981 denied 
service connection for residuals of a cerebrovascular 
accident.  

A statement from Patrick K. McClellan, D.O., received in 
August 1982 indicates that he first treated the veteran for 
chronic obstructive pulmonary disease in June 1978 and that 
the veteran had a history of emphysema since 1970.  When seen 
in November 1981, it was reported that the veteran was on 25 
milligrams of Librium three times a day since his stroke.  It 
was also reported that the veteran smoked two packs of 
cigarettes a day but only one pack "when not nervous".  By 
December 1981, the assessment was advanced chronic 
obstructive pulmonary disease, which was visualized on chest 
X-rays.  

Following a VA examination, the RO in September 1982 reduced 
the service-connected evaluation to 50 percent disabling, 
effective from December 1, 1982.  The rating reduction was 
upheld by the Board in June 1983, and subsequent decisions of 
the Board, the last in January 1990, denied entitlement to an 
evaluation in excess of 50 percent for the service-connected 
psychiatric disorder.  

The pertinent diagnoses following a VA psychiatric intake 
interview in August 1983 were generalized anxiety disorder 
(with depressive features), chronic obstructive pulmonary 
disease (emphysema), and malnutrition.  When seen in the VA 
mental hygiene clinic in August 1983, it was reported that he 
had lost 30 to 35 pounds in the last year due to losing his 
teeth to infection.  By the time of the veteran's examination 
by VA in May 1984, pulmonary function testing showed that he 
had severe obstructive ventilatory impairment.  

The record also indicates that the veteran was treated by 
William L. Martin, M.D., beginning in May 1960.  His 
diagnosis in November 1965 was chronic schizophrenia.  On VA 
examination in March 1987, it was reported that the veteran 
was showing a lot of anxiety and depression, and the 
diagnosis was generalized anxiety disorder.  However, the 
examiner said that a diagnosis of residual schizophrenia 
could be entertained because the veteran had been on Trilafon 
since 1958.  

The terminal hospital report shows that the veteran was 
admitted to Mount Clemens General Hospital after presenting 
to the emergency room with complaints of increasing shortness 
of breath with productive cough of purulent yellow sputum 
with nausea, vomiting, and diarrhea.  It was reported that 
the veteran had a long history of chronic obstructive lung 
disease with multiple admissions for various respiratory 
tract infections.  His medical history included chronic 
obstructive pulmonary disease, hypertension, alcohol abuse, 
cerebrovascular accident, recurrent pneumothorax, anemia of 
chronic disease, tracheal bronchitis and possible peptic 
ulcer disease.  It was also reported that the veteran had a 
150-pack-year smoking history, discontinued two months prior 
to admission, and an extensive history of alcohol abuse.  He 
was admitted primarily because of his "chronic obstructive 
pulmonary disease history along with poor immune response."  
Following admission, he was placed on antibiotics, and sputum 
cultures revealed enterobacter.  He continued to do poorly, 
and repeat blood cultures revealed staphylococcus bacteremia.  
Despite aggressive antibiotic and pulmonary toilet, the 
veteran expired on February [redacted], 1993.  The principal 
diagnoses following death were acute bibasilar pneumonia with 
enterobacter with hypoxemia and respiratory failure.  
Additional diagnoses included acute bacteremia with 
staphylococcus species, chronic obstructive lung disease, 
essential hypertension, alcoholism, tobacco abuse, and anemia 
of chronic disease.  There was no specific mention of 
malnutrition or of an anxiety disorder, although it was noted 
that he was taking Librium when admitted.  He weighed 139 
pounds when admitted, one pound less than a year before when, 
hospitalized at the same facility (Mount Clemens General 
Hospital), he was said to appear cachectic.  

The veteran's attending physician during his final admission 
was Kimberly A. Birch, D.O.  In a letter dated in June 1993, 
Dr. Birch stated that in her opinion, the veteran's prior 
health problems and psychiatric problems contributed to his 
demise because he would not eat due to depression and 
therefore became malnourished, which in turn caused him to 
become immunocompromised.  Dr. Birch also said that the 
veteran's alcoholism was a contributing factor in 
compromising his immune system.  

A VA staff psychiatrist conducted a review of the record in 
September 1996.  He noted that the veteran had been losing 
weight since his teeth were pulled in 1980 but that recently 
he had been losing weight at a greater rate due to decreased 
appetite.  Following a review of the records, the 
psychiatrist opined that there was no clear connection 
between the veteran's diagnosed generalized anxiety disorder 
and the underlying cause of his death, malnutrition, or other 
preceding causes.  

A July 1996 opinion by a VA staff pulmonologist states that 
the veteran's chronic lung disease was not caused by his 
malnutrition but that it was certainly worsened by it.  The 
pulmonologist said that while it was impossible to say to 
what extent malnutrition contributed to the veteran's death, 
it could be said without doubt that it accelerated his death.  

The appellant in February 1997 submitted a VA Form 10-2478a 
from the outpatient pharmacy, dated in February 1991, which 
stated:  "We are no longer supplying food supplements."  
This form was otherwise blank, but the appellant maintains 
that it shows that VA was treating the veteran for 
malnutrition and that VA discontinued an essential treatment 
at a time when the veteran needed it most.  

Following another review of the record, which included 
additional evidence submitted since his prior review, the VA 
psychiatrist opined that there was a possibility that the 
veteran's symptoms of generalized anxiety disorder might have 
aggravated his chronic obstructive pulmonary disease.  
Although the physician noted that the veteran's 1993 hospital 
admission indicated that he had had a poor appetite recently 
with decreased oral intake, the psychiatrist also said that 
it was unclear what brought on his appetite changes.  The 
psychiatrist noted that there was no mention of any 
depressive symptomatology.  

The joint motion indicates that only some of the relevant 
private hospital records were obtained from Mount Clemens 
General Hospital and that the Board had improperly rejected 
the opinion of two physicians, including the veteran's 
treating physician, that had indicated a relationship between 
the veteran's nervous disorder and his chronic obstructive 
pulmonary disease.  

The joint motion noted that the veteran's representative had 
presented the theory that the veteran's alcoholism, and in 
turn his death, were related to his service-connected anxiety 
disorder.  The joint motion states that this issue was 
neither adjudicated nor referred to the RO for consideration.  
The joint motion notes that the Court had recently held that 
a grant of service connection for disability due to alcohol 
abuse is not precluded by the provisions of 38 U.S.C.A. 
§ 1110 (West 1991), citing Barela v. West, 11 Vet. App. 280 
(1998).  

Building on the foregoing, the joint motion states that VA 
improperly failed to consider whether the veteran's COPD was 
aggravated by his long history of alcohol abuse, thus 
warranting secondary service connection for the COPD under 
the holding in Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Although service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury, the Court held in Allen that 
that when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  

In view of the foregoing and in accordance with the Court's 
Order in this matter, the case is REMANDED to the RO for the 
following actions:  

1.  The RO should contact the appellant 
through her attorney-representative and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who treated the veteran 
for any disorder, including psychiatric 
and pulmonary disorders, and alcohol 
abuse, at any time since his separation 
from service.  This should specifically 
include all pertinent treatment records 
from Mount Clemens General Hospital, 
Mount Clemens, Michigan, during the 
1980's and 1990's.  With any necessary 
authorization, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the attorney-
representative that are not currently of 
record.  

2.  Thereafter, the claims file, 
including the service medical records, 
should be carefully reviewed by a VA 
internist and a VA psychiatrist who have 
not previously rendered an opinion in 
this matter.  Following a review of the 
entire record, the physicians are 
requested to confer and to render an 
opinion as to the likelihood that the 
veteran's service-connected anxiety 
disorder caused or chronically worsened 
his malnutrition and/or his chronic lung 
disease. The likelihood that his alcohol 
abuse was a manifestation of or was 
otherwise related to the service-
connected psychiatric disorder as well as 
the relationship between the alcohol 
abuse and the causes of the veteran's 
death also should be addressed.  A 
complete rationale should be given for 
any opinions or conclusions expressed.  

3.  The appellant and her attorney-
representative should be afforded an 
opportunity to submit additional evidence 
and argument on the issues addressed 
above and on the ultimate issue of 
entitlement to service connection for the 
cause of the veteran's death.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim of 
entitlement to service connection for the 
cause of the veteran's death.  In so 
doing, the RO should consider whether the 
veteran developed alcohol abuse secondary 
to the service-connected anxiety 
disorder, taking into account the holding 
in Barela v. West, cited above, and 
whether he developed chronic obstructive 
pulmonary disease secondary to the 
service-connected anxiety disorder under 
the holding in Allen v. Brown, cited 
above.  

5.  If the benefit sought on appeal 
remains denied, the appellant and her 
attorney-representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  



